Citation Nr: 1431680	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran's claim was reopened based on the submission of new and material evidence, and remanded by the Board in June 2010.

In January 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   



FINDINGS OF FACT

1. The evidence of record clearly and unmistakably demonstrates that the Veteran's left knee disorder existed prior to her military service.

2. The evidence of record clearly and unmistakably demonstrates that the Veteran's preexisting left knee disorder was not aggravated by her military service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated by military service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insufficiency in the timing or content of VCAA notice may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran was provided with a SOC, in May 2009, which included notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection. The May 2009 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records from Taos Orthopedic, Rocky Mountain Physical Therapy, Springer Family Health Center, and Miners' Colfax Medical Center are associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim for service connection for a left knee disability.  The June 2010 Board remand instructions stated that the Veteran should receive notice to provide authorization for medical records in accordance with the duty to assist, provide the Veteran with an examination, and then re-adjudicate the claim on appeal.  The Veteran was provided with a duty to assist letter in June 2010 which included VA Form 21-4132s for private medical authorization, the Veteran was given a VA examination in August 2010, and the Veteran's claim was readjudicated in a March 2011 SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In August 2010, VA provided the Veteran with a joint examination and obtained a medical opinion addressing whether the Veteran's left knee disorder had its onset during or was caused or aggravated by active service.  The joint examination, with medical opinion, is adequate as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth her contentions during a travel Board hearing in January 2010, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.   

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must be otherwise established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and burden falls on the government to demonstrate by clear and unmistakable evidence (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  A preexisting condition will be considered to have been aggravated by active military service when there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden lies with the government to show by clear and unmistakable evidence that any increase in disability (i.e., the worsening of the condition) was due to the natural progress of the disease.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b) (2013); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of the pre-service existence of a condition does not constitute a notation of such condition, but it is to be considered with all other evidence in determining if the condition preexisted service.  See Paulson v. Brwon, 7 Vet. App. 466, 470 (1995).

Analysis

The results of the Veteran's August 2010 VA examination show a diagnosis of hypermobile patella with left symptomatic.  The examiner noted that the Veteran always wears a brace to prevent knee dislocation, that the Veteran is aware of her knee, and that she is very careful not to twist or bump knee/patella.  Thus, the Board finds that the Veteran fulfills the current disability element for service connection.  See Holton, 557 F.3d at 1366.  The service treatment records (STRs) show that the Veteran underwent an initial medical review in November 2001.  At that time, the Veteran stated that she took Ibuprofen for pain.  She additionally stated that she wanted "out of the army out of fear of permanent injury to me [sic] knee.  My knee dislocated before joining but since has gone out of place 2 [times] once at basic training and once at AIT.  Before joining[,] it went out approximately 3 [times] prior to service."  The STRs also show that in October 2001 the Veteran complained of dislocating her left knee, and in December 2001 the Veteran complained of knee pain.  The Veteran had complaints of left knee dislocation during service, which therefore satisfies the in-service requirement for service connection.  Id.  While the Veteran made statements, which clearly indicate that she experienced left knee dislocations prior to service, a condition of the left knee was not recorded on the August 2000 Report of Medical Examination, for purposes of enlistment into military service.  Therefore, the presumption of soundness applies to the Veteran's left knee condition, namely a left hypermobile patella.  38 U.S.C.A. §  1111.

As noted above, to rebut the presumption of soundness, the Board must find that clear and unmistakable evidence shows that the Veteran's left hypermobile patella preexisted service, and that clear and unmistakable evidence shows that her left hypermobile patella was not aggravated by service.  Horn, 25 Vet. App. 234.

A review of the record evidence clearly and unmistakably establishes that the Veteran's left hypermobile patella existed prior to her entry into service.  A private treatment record from Miners' Colfax Medical Center, dated April 2001, shows that the Veteran, at age seventeen, dislocated her patella.  The Veteran stated that she had pain, and when she extended her leg, the patella went back into place.  The Veteran recounted that this was the second time it had happened to her and that the first time was six months prior.  The Veteran was assessed with recurrent dislocation of the left patella.  The treatment record additionally discloses that the Veteran should have a follow up appointment, because she will be entering military training soon and that "we need to make sure her knee is in good shape for that."  The Veteran had a history of using crutches and a knee brace as noted by private medical staff.

In an Entrance Physical Standards Board (EPSBD) Proceeding from November 2001, the Veteran's history of her knee pain was described as multiple left patellar dislocations prior to entering active duty.  The Veteran saw a civilian orthopedist, discussed surgery, and was given a physical therapy program to follow.  The Veteran's final diagnosis was recurrent left knee dislocation.  As mentioned above, the Veteran stated in her November 2001, Initial Medical Review that she had dislocated her knee approximately three times prior to service.  The STRs from October 2001 show that the Veteran stated that she had two dislocations prior to active duty.  A November 2008 medical note states that the Veteran originally dislocated her knee about eight years prior when wrestling with a friend.  The Veteran also stated that her dislocation history began in 1999.  At the Veteran's travel Board hearing in January 2010, the Veteran's representative admitted that the record reveals that the Veteran had a preexisting condition.  The Veteran herself stated that at about age fifteen she experienced her first knee complaints and dislocation.  The Veteran also stated that she did not mention anything about her knee at entrance because she was told it could affect the physical portion of the Veteran's entrance into the military.

As discussed above, the Board finds that this evidence clearly and unmistakably establishes that the Veteran's left hypermobile patella existed prior to her entry to service.  The record evidence fails to show any contrary opinion that the Veteran suffered from left hypermobile patella before entering service.  The medical evidence prior to service, as well as the medical records in service, clearly shows that the Veteran suffered left knee dislocations prior to entering service.  Furthermore, the Veteran at her travel Board hearing reiterated that she first experienced a left knee dislocation at age fifteen, which was prior to service.

Next, the Board addresses the question of whether the Veteran's preexisting left hypermobile patella was clearly and unmistakably not aggravated by service.  The EPSBD finding determined that the Veteran's recurrent left knee dislocation was not service aggravated.  The evaluating physicians reviewed the Veteran's history of left knee dislocations and conducted a physical examination.  The Veteran's Report of Medical Examination from November 2001 shows that the Veteran has abnormal left and right knees, specifically hypermobile patella.  In the Veteran's Report of Medical History, the Veteran reported that she suffers from knee cap dislocation.  The Veteran reported that her in-service dislocations occurred during basic training and during AIT.  

At the Veteran's travel Board hearing in January 2010, the Veteran further elaborated on her in-service events.  The Veteran stated that during basic training, the Veteran bumped her knee against a shovel which caused her knee to dislocate. During AIT, at the dining facility, the Veteran twisted and turned the wrong way when talking to somebody, which caused her second in-service knee dislocation.  The Veteran stated that as a result of her basic training injury, she nearly failed the foot march, and suffered pain and swelling.  The Veteran relayed that even after service she must be careful with her knee, that she wears a knee brace, and that a little bump could cause a dislocation.  

A private medical record from Taos Orthopedic Institute in November 2008 indicates that the Veteran associates her left knee dislocation with boot camp.  The Veteran stated that her last dislocation was in 2003.  The November 2008 private treatment record from Rocky Mountain Physical Therapy, shows that the Veteran stated that her knee caps dislocate and that she first experienced the sensation wrestling with a friend.  The Veteran reported that bumping her knee, and turning wrong aggravates her condition.  The Veteran stated she needs a knee brace to alleviate her left knee condition.  An April 2002 VA examination confirmed the Veteran's bilateral patellar dislocations, recurrent, and at the time of the examination the Veteran did not have a current dislocation.  

In August 2010, the Veteran underwent a VA examination where the examiner determined that service did not aggravate the Veteran's left knee disorder.  The examiner reviewed the Veteran's history of left knee dislocations (before, during and after service), and stated as rationale that the Veteran's subluxations which happened in service were of minimal trauma, and were under the conditions of "normal" life.  The examiner found no evidence that service triggered any future problems to the Veteran's hypermobile patella.  The examiner further opined that service of only six or so months did not change any injury which seemed inevitable, in that the Veteran would have knee dislocation problems irrespective of service.  The examiner reasoned that if a simple twist of the knee while standing and talking caused a subluxation, then other simple acts of daily non-service life would likely have caused and continued her problems related to pre-service hypermobility of patella.  In sum, the examiner stated that service had no effect on the Veteran's current condition.

In this case, the Veteran's STRs contain instances of the Veteran having been treated for her knee dislocations during service, and that left knee dislocation was cited as the reason for her separation.  This evidence, however, does not necessarily suggest an increase in disability (i.e., a worsening) of the left hypermobile patella.  Even where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence showing that the underlying condition has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); see also Crowe, 7 Vet. App. at 247-48; Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

As aptly noted by the record, the Veteran's preexisting left knee condition is manifested by recurrent dislocations (the same of which have occurred before, during and after service) and are caused by acts of twisting, turning and bumping of the knee.  See, e.g., April 2001 Private Record (two pre-service episodes of a dislocated patella assessed as recurrent dislocation of left patella); October and November 2001 STRs (two in-service episodes of dislocation of the left knee); November 2008 Private Record (history of a dislocated left knee in 2003); August 2010 VA Report (finding that the Veteran's subluxations in service were of minimal trauma, were under the conditions of "normal" life, and showed no evidence that service triggered any future problems to the Veteran's hypermobile patella).  Given the medical evidence before, during and after service, the underlying condition of the Veteran's preexisting left knee (i.e., recurrent dislocations caused by minor movement or trauma) did not changed or worsened during service.  As a result, the Board finds that the in-service treatment in 2001 constituted a temporary flare-up of the preexisting disorder, and that the underlying disorder did not undergo an increase in disability during service.  See Verdon v. Brown, 8 Vet. App. 529, 537 (1996) ("temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to the symptoms, is worsened").  Therefore, the Board determines that the medical evidence of record clearly and unmistakably demonstrates that the Veteran's underlying left knee condition did not undergo a permanent worsening as a result of service.

In making this determination, the Board observes that the August 2010 VA report contains the only medical opinion, which has specifically determined that the Veteran's hypermobile patella was not aggravated during her military service.  In assessing the VA examiner's opinion, the Board looks to the comprehensive examination report, the detailed discussion of the Veteran's pre-service, in-service and post-service history, and the very thorough rationale contained throughout the opinion in concluding that his opinion is unequivocal in its finding that the Veteran's preexisting left knee condition was not aggravated during (or as a result of) service, and thus rises to the level of clear and unmistakable evidence despite the specific verbiage used by the examiner.  See Emenaker v. Peake, 551 F.3d 1332, 1335 (Fed. Cir. 2008).

While the Board has considered the Veteran's own statements in support of her claim, she has not demonstrated any specialized knowledge or expertise to indicate that she is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some issues, see Kahanna v. Skinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the question of whether the Veteran's left knee condition was aggravated during her military service falls outside of the realm of common knowledge of a lay person, because this is a medical determination that is too complex to be made based on lay observation.  See Coloantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Regardless, the Veteran's opinion is outweighed by the finding to the contrary by the August 2010 VA examiner, as he is a medical doctor who considered the pertinent evidence of record and found against the presence of a worsening in the Veteran's preexisting left knee condition as result of her military service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding that medical expert's opinion more probative on the issue of medical causation).

Accordingly, for the reasons and bases discussed above, the Board determines that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted by clear and unmistakable evidence showing that the Veteran's left knee condition preexisted service and was not aggravated by such service.  Therefore, the Board concludes a left knee disorder was not incurred in, or aggravated by service.  The appeal is denied. 


ORDER

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


